DETAILED ACTION
This Office Action incorporates Examiner's Statement of Reasons for Allowance. 

With regard to the amendment filed 05/03/3021, Claim 1 is amended. Claims 2 and 6-8 are cancelled. Claim 9 is newly added. Claims 1, 3-5 and 9 are pending. No new matter has been added. 

With respect to the amendment filed on 05/03/2021, see pages 4-9, the Applicant's arguments are persuasive with regard to the rejections of Claims in view of amendments. Therefore, the rejection of Claims are withdrawn. With further search and considerations, Claims 1, 3-5 and 9 are allowed. 

Examiner’s Statement of Reasons for Allowance
The following is an examiner's statement of reasons for allowance: 

Claims 1, 3-5 and 9 are allowed. 
Independent Claim 1 respectively recite the limitations of: circuitry configured to cut out a region of interest in an image; calculate an inclination angle of the region of interest with respect to a horizontal direction of the image; divide the region of interest into a plurality of divided regions; calculate a feature quantity of each of the divided regions
These features in combination with the other limitations of the claims are neither disclosed nor suggested by the cited prior arts of record. 
The closest prior art reference Chang et al. in paragraphs [0050-0053] discloses the object detecting apparatus divides the frame image and the motion vector into the plurality of blocks, extracts the first feature vector from the frame image included in each 

 However, Chang et al., even if combined, fail to teach or cut out a region of interest in an image; calculate an inclination angle of the region of interest with respect to a horizontal direction of the image; divide the region of interest into a plurality of divided regions; calculate a feature quantity of each of the divided regions

“Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 20210056291 A1
Vinoharan, Veerapathirapillai, Amirthalingam Ramanan, and Saluka R. Kodituwakku. "A wheel-based side-view car detection using snake 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PINALBEN V PATEL whose telephone number is (571)270-5872.  The examiner can normally be reached on M-F: 10am - 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571)272-8243. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Pinalben Patel/Examiner, Art Unit 2661